DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10481670. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of a first and second sensing device each with a corresponding first and second selectively detecting frequency, the first and second frequencies being different from each other, the first selective detection for detecting motion of an object and the second selective detection is detecting the object in specific space, and controlling operating states of the first and second sensing devices, the system using a light source and set on a same chip in a same plane, is taught both by the present application and US patent No. 10481670.
In regards to claim 1, 10481670 teaches an electronic device (claim 1), comprising: a first sensing device for selectively detecting a state of motion of an object at a first frequency (claim 1, lines 2-5); a second sensing device for selectively detecting the object to determine whether the object is in a specific space at a second frequency, wherein the second frequency is different from the first frequency (claim 1, lines 6-10); a light emitting device, for illuminating the object to make the first sensing device able to detect the state of motion of the object (claim 1, lines 11-13); and a control unit, coupled to the first sensing device and the second sensing device, for controlling operating states of the first sensing device and the second sensing device (claim 1, lines 14-18).
In regards to claim 2, 10481670 teaches the electronic device of claim 1, wherein when the object leaves from the specific space or the object is motionless, the control unit allows the first sensing device to enter a low power consumption operating state, and the first sensing device accordingly stops detecting (claim 2).
In regards to claim 3, 10481670 teaches the electronic device of claim 1, wherein when the object leaves from the specific space or the object is motionless, the control unit allows the second sensing device to enter a normal operating state, and the second sensing device accordingly starts to detect (claim 3).
In regards to claim 4, 10481670 teaches the electronic device of claim 1, wherein when the object enters the specific space or the object moves, the control unit allows the first sensing device to enter a normal operating state, and the first sensing device accordingly starts to detect (claim 4).
In regards to claim 5, 10481670 teaches the electronic device of claim 4, wherein before the control unit allows the first sensing device to enter the normal operating state, the first sensing device stops detecting (claim 5).
In regards to claim 6, 10481670 teaches the electronic device of claim 1, wherein the control unit turns on/off the light emitting device in response to detection results of the first sensing device and the second sensing device (claim 6).
In regards to claim 8, 10481670 teaches the electronic device of claimi1, wherein the first sensing device and the second sensing device are disposed in a same chip (claim 7).
In regards to claim 9, 10481670 teaches the electronic device of claim 1, wherein the second sensing device is an ambient light sensor or a proximity sensor (claim 8).
In regards to claim 10, 10481670 teaches a sensor array (claim 9), comprising: a plurality of first sensing units, for selectively detecting a state of motion of an object at a first frequency (claim 9, lines 2-5); and at least one second sensing unit, for selectively detecting the object to determine whether the object is in a specific space at a second frequency, wherein the second frequency is different from the first frequency (claim 9, lines 6-10); wherein the plurality of first sensing units and the at least one second sensing unit are disposed on a same plane and in a same chip (claim 9, lines 11-16).
In regards to claim 11, 10481670 teaches the sensor array of claim 10, wherein when the object leaves from the specific space or the object is motionless, the first sensing units enter a low power consumption operating state and stop detecting (claim 10).
In regards to claim 12, 10481670 teaches the sensor array of claim 10, wherein when the object leaves from the specific space or the object is motionless, the at least one second sensing unit enters a normal operating state and starts to detect (claim 11).
In regards to claim 13, 10481670 teaches the sensor array of claim 10, wherein when the object enters the specific space or the object moves, the first sensing units enter a normal operating state and starts to detect (claim 12).
In regards to claim 14, 10481670 teaches the sensor of claim 13, wherein before the first sensing units enter the normal operating state, the first sensing units stop detecting (claim 13).
In regards to claim 15, 10481670 teaches the sensor array of claim 10, wherein the at least one second sensing unit is at an edge of the sensor array (claim 14).
In regards to claim 16, 10481670 teaches a method of controlling sensing devices (claim 15), comprising: utilizing a first sensing device to selectively detect a state of motion of an object at a first frequency (claim 15, lines 2-5); utilizing a second sensing device to selectively detect the object to determine whether the object is in a specific space at a second frequency, wherein the second frequency is different from the first frequency (claim 15, lines 6-10); and controlling operating states of the first sensing device and the second sensing device (claim 15, lines 11-13); wherein the first sensing device and the second sensing device are disposed on a same plane and in a same chip (claim 15, lines 14-15).
In regards to claim 17, 10481670 teaches the method of claim 16, wherein the step of controlling the operating states of the first sensing device and the second sensing device comprises: when object leaves from the specific space or the object is motionless, allowing the first sensing device to enter a low power consumption operating state and to stop detecting (claim 16).
In regards to claim 18, 10481670 teaches the method of claim 16, wherein the step of controlling the operating states of the first sensing device and the second sensing device comprises: when the object leaves from the specific space or the object is motionless, allowing the second sensing device to enter a normal operating state and start to detect (claim 17).
In regards to claim 19, 10481670 teaches the method of claim 16, wherein the step of controlling the operating states of the first sensing device and the second sensing device comprises: when the object enters the specific space or the object moves, allowing the first sensing device to enter a normal operating state and start to detect (claim 18).
In regards to claim 20, 10481670 teaches the method of claim 19, wherein the step of controlling the operating states of the first sensing device and the second sensing device comprises: allowing the first sensing device to stop detecting before the first sensing device entering the normal operating state (claim 19).

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7 of U.S. Patent No. 10481670 in view of Kim et al. (US 20130229491). 
In regards to claim 7, 10481670 teaches the electronic device of claimi1, wherein the first sensing device and the second sensing device are disposed in a same chip (claim 1 and 7), but does not specifically teach wherein the first sensing device and the second sensing device are portions of a sensor array. Kim teaches wherein a first sensing device (pixels Z) and the second sensing device (pixels R, G, B) are portions of a sensor array (see fig. 2, 4, 5, 6, 9 and 10, paragraphs 105, 81-84, 87 and 88-92). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second sensing devices as portions of a sensor array similar to Kim in order to reduce the size of the device providing for a more compact design. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11003234. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of a first and second sensing device each with a corresponding first and second selectively detecting frequency, the first and second frequencies being different from each other, the first selective detection for detecting motion of an object and the second selective detection is detecting the object in specific space, and controlling operating states of the first and second sensing devices, the system using a light source and set on a same chip in a same plane, is taught both by the present application and US patent No. 11003234.
In regards to claim 1, 11003234 teaches an electronic device (claim 1), comprising: a first sensing device for selectively detecting a state of motion of an object at a first frequency (claim 1, lines 2-5); a second sensing device for selectively detecting the object to determine whether the object is in a specific space at a second frequency, wherein the second frequency is different from the first frequency (claim 1, lines 6-10); a light emitting device, for illuminating the object to make the first sensing device able to detect the state of motion of the object (claim 1, lines 11-13); and a control unit, coupled to the first sensing device and the second sensing device, for controlling operating states of the first sensing device and the second sensing device (claim 1, lines 14-18).
In regards to claim 2, 11003234 teaches the electronic device of claim 1, wherein when the object leaves from the specific space or the object is motionless, the control unit allows the first sensing device to enter a low power consumption operating state, and the first sensing device accordingly stops detecting (claim 2).
In regards to claim 3, 11003234 teaches the electronic device of claim 1, wherein when the object leaves from the specific space or the object is motionless, the control unit allows the second sensing device to enter a normal operating state, and the second sensing device accordingly starts to detect (claim 3).
In regards to claim 4, 11003234 teaches the electronic device of claim 1, wherein when the object enters the specific space or the object moves, the control unit allows the first sensing device to enter a normal operating state, and the first sensing device accordingly starts to detect (claim 4).
In regards to claim 5, 11003234 teaches the electronic device of claim 4, wherein before the control unit allows the first sensing device to enter the normal operating state, the first sensing device stops detecting (claim 5).
In regards to claim 6, 11003234 teaches the electronic device of claim 1, wherein the control unit turns on/off the light emitting device in response to detection results of the first sensing device and the second sensing device (claim 6).
In regards to claim 7, 11003234 teaches the electronic device of claim 1, wherein the first sensing device and the second sensing device are portions of a sensor array (claim 7).
In regards to claim 8, 11003234 teaches the electronic device of claimi1, wherein the first sensing device and the second sensing device are disposed in a same chip (claim 8).
In regards to claim 9, 11003234 teaches the electronic device of claim 1, wherein the second sensing device is an ambient light sensor or a proximity sensor (claim 9).
In regards to claim 10, 11003234 teaches a sensor array (claim 10), comprising: a plurality of first sensing units, for selectively detecting a state of motion of an object at a first frequency (claim 10, lines 2-5); and at least one second sensing unit, for selectively detecting the object to determine whether the object is in a specific space at a second frequency, wherein the second frequency is different from the first frequency (claim 10, lines 6-10); wherein the plurality of first sensing units and the at least one second sensing unit are disposed on a same plane and in a same chip (claim 10, lines 11-16).
In regards to claim 11, 11003234 teaches the sensor array of claim 10, wherein when the object leaves from the specific space or the object is motionless, the first sensing units enter a low power consumption operating state and stop detecting (claim 11).
In regards to claim 12, 11003234 teaches the sensor array of claim 10, wherein when the object leaves from the specific space or the object is motionless, the at least one second sensing unit enters a normal operating state and starts to detect (claim 12).
In regards to claim 13, 11003234 teaches the sensor array of claim 10, wherein when the object enters the specific space or the object moves, the first sensing units enter a normal operating state and starts to detect (claim 13).
In regards to claim 14, 11003234 teaches the sensor of claim 13, wherein before the first sensing units enter the normal operating state, the first sensing units stop detecting (claim 14).
In regards to claim 15, 11003234 teaches the sensor array of claim 10, wherein the at least one second sensing unit is at an edge of the sensor array (claim 15).
In regards to claim 16, 11003234 teaches a method of controlling sensing devices (claim 16), comprising: utilizing a first sensing device to selectively detect a state of motion of an object at a first frequency (claim 16, lines 2-5); utilizing a second sensing device to selectively detect the object to determine whether the object is in a specific space at a second frequency, wherein the second frequency is different from the first frequency (claim 16, lines 6-10); and controlling operating states of the first sensing device and the second sensing device (claim 16, lines 11-13); wherein the first sensing device and the second sensing device are disposed on a same plane and in a same chip (claim 16, lines 14-15).
In regards to claim 17, 11003234 teaches the method of claim 16, wherein the step of controlling the operating states of the first sensing device and the second sensing device comprises: when object leaves from the specific space or the object is motionless, allowing the first sensing device to enter a low power consumption operating state and to stop detecting (claim 17).
In regards to claim 18, 11003234 teaches the method of claim 16, wherein the step of controlling the operating states of the first sensing device and the second sensing device comprises: when the object leaves from the specific space or the object is motionless, allowing the second sensing device to enter a normal operating state and start to detect (claim 18).
In regards to claim 19, 11003234 teaches the method of claim 16, wherein the step of controlling the operating states of the first sensing device and the second sensing device comprises: when the object enters the specific space or the object moves, allowing the first sensing device to enter a normal operating state and start to detect (claim 19).
In regards to claim 20, 11003234 teaches the method of claim 19, wherein the step of controlling the operating states of the first sensing device and the second sensing device comprises: allowing the first sensing device to stop detecting before the first sensing device entering the normal operating state (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 6-10, 12, 13, 15, 16, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 20130229491) in view of Hoshino et al. (US 20020030668).
Re claim 1: Kim teaches an electronic device (fig. 2, 4, 5, 6, 9 and 10), comprising: a first sensing device (Z pixels) for selectively detecting a state of motion of an object (160) (paragraphs 105, 81-84, 87 and 88-92, Z pixels are used for detecting gesture/motion); a second sensing device (RGB pixels) for selectively detecting the object to determine whether the object (160) is in a specific space (paragraphs 105, 81-84, 87 and 88-92, RGB pixels are used to sense if an object is within a specific space); a light emitting device (140), for illuminating the object to make the first sensing device able to detect the state of motion of the object (160) (paragraphs 105, 81-84, 87 and 88-92, Z pixels use light source for detection); and a control unit (150/840), coupled to the first sensing device (Z pixels) and the second sensing device (RGB pixels), for controlling operating states of the first sensing device and the second sensing device (paragraphs 105, 81-84, 87 and 88-92, controls sensors for different operating modes), but does not specifically teach selectively detecting at a first and second frequency, wherein the second frequency is different than the first frequency. Hoshino teaches a sensing device (4c) for selectively detecting a state of motion of an object at a first frequency (paragraph 106, movement first frequency); and a sensing device (4c) for selectively detecting the object to determine whether the object is in a specific space at a second frequency, wherein the second frequency is different than the first frequency (paragraph 105, object in a space second frequency which is different from the first frequency). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have different frequencies for the first and second sensing device of Kim similar to Hoshino in order to detect different states of the object in the scene and to distinguish movement from motionless providing for more efficient detection of the object and improved power consumption of the device. 
Re claim 3: Kim as modified by Hoshino teaches the electronic device, wherein when the object (Kim, 160) leaves from the specific space or the object (Kim, 160) is motionless (Kim, paragraph 81), the control unit (Kim, 150/840) allows the second sensing device (Kim, RGB pixels, paragraph 105) to enter a normal operating state, and the second sensing device (Kim, RGB pixels) accordingly starts to detect (Kim, paragraph 81 and 90, the RGB pixels sense light when object is motionless).
Re claim 4: Kim as modified by Hoshino teaches the electronic device, wherein when the object (Kim, 160) enters the specific space or the object moves (Kim, paragraph 90, when object moves Z pixels detect), the control unit (Kim, 150/840) allows the first sensing device (Kim, Z pixels, paragraph 105) to enter a normal operating state, and the first sensing device (Kim, Z pixels) accordingly starts to detect (Kim, paragraph 90).
Re claim 6: Kim as modified by Hoshino teaches the electronic device, wherein the control unit (Kim, 150/840) turns on/off the light emitting device (Kim, 140) in response to detection results of the first sensing device (Kim, Z pixels) and the second sensing device (Kim, RGB pixels) (Kim, paragraph 81 and 82, dependent on the detection of the movement of the object the light source is activated or deactivated).
Re claim 7: Kim as modified by Hoshino teaches the electronic device, wherein the first sensing device (Kim, Z pixels) and the second sensing device (Kim, RGB pixels) are portions of a sensor array (Kim, see fig. 9, paragraph 105).
Re claim 8: Kim as modified by Hoshino teaches the electronic device, wherein the first sensing device (Kim, Z pixels) and the second sensing device (Kim, RGB pixels) are disposed in a same chip (Kim, fig. 9 and 10, paragraph 107).
Re claim 9: Kim as modified by Hoshino teaches the electronic device, wherein the second sensing device (Kim, RGB pixels) is an ambient light sensor or a proximity sensor (Kim, paragraph 66 and 81, ambient light is detected with the RGB pixels).
Re claim 10: Kim teaches a sensor array (fig. 2, 4, 5, 6, 9 and 10), comprising: a plurality of first sensing units (Z pixels, paragraph 105), for selectively detecting a state of motion of an object (160) (paragraphs 105, 81-84, 87 and 88-92, Z pixels are used for detecting gesture/motion); and at least one second sensing unit (RGB pixels, paragraph 105), for selectively detecting the object (160) to determine whether the object (160) is in a specific space (paragraphs 105, 81-84, 87 and 88-92, RGB pixels are used to sense if an object is within a specific space); wherein the plurality of first sensing units (Z pixels) and the at least one second sensing unit (RGB pixels) are disposed on a same plane and in a same chip (see fig. 9 and 10, paragraph 107), but does not specifically teach selectively detecting at a first and second frequency, wherein the second frequency is different than the first frequency. Hoshino teaches a sensing device (4c) for selectively detecting a state of motion of an object at a first frequency (paragraph 106, movement first frequency); and a sensing device (4c) for selectively detecting the object to determine whether the object is in a specific space at a second frequency, wherein the second frequency is different than the first frequency (paragraph 105, object in a space second frequency which is different from the first frequency). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have different frequencies for the first and second sensing device of Kim similar to Hoshino in order to detect different states of the object in the scene and to distinguish movement from motionless providing for more efficient detection of the object and improved power consumption of the device. 
Re claim 12: Kim as modified by Hoshino teaches the sensor array, wherein when the object (Kim, 160) leaves from the specific space or the object (Kim, 160) is motionless (Kim, paragraph 81), the at least one second sensing device (Kim, RGB pixels, paragraph 105) enters a normal operating state starts to detect (Kim, paragraph 81 and 90, the RGB pixels sense light when object is motionless).
Re claim 13: Kim as modified by Hoshino teaches the sensor array, wherein when the object (Kim, 160) enters the specific space or the object moves (Kim, paragraph 90, when object moves Z pixels detect), the first sensing units (Kim, Z pixels, paragraph 105) enters a normal operating state and starts to detect (Kim, paragraph 90).
Re claim 15: Kim as modified by Hoshino teaches the sensor array, the at least one second sensing unit (Kim, RGB pixels) is at an edge of the sensor array (Kim, see fig. 9, paragraph 105).
Re claim 16: Kim teaches a method of controlling sensing devices (fig. 2, 4, 5, 6, 9 and 10), comprising: utilizing a first sensing device (Z pixels, paragraph 105) to selectively detect a state of motion of an object (160) (paragraphs 105, 81-84, 87 and 88-92, Z pixels are used for detecting gesture/motion); utilizing a second sensing device (RGB pixels, paragraph 105) to selectively detect the object to determine whether the object (160) is in a specific space (paragraphs 105, 81-84, 87 and 88-92, RGB pixels are used to sense if an object is within a specific space); and controlling operating states of the first sensing device (Z pixels) and the second sensing device (RGB pixels) (paragraphs 105, 81-84, 87 and 88-92); wherein the first sensing device (Z pixels) and the second sensing device (RGB pixels) are disposed on a same plane and in a same chip (see fig. 9 and 10, paragraph 107), but does not specifically teach selectively detecting at a first and second frequency, wherein the second frequency is different than the first frequency. Hoshino teaches a sensing device (4c) for selectively detecting a state of motion of an object at a first frequency (paragraph 106, movement first frequency); and a sensing device (4c) for selectively detecting the object to determine whether the object is in a specific space at a second frequency, wherein the second frequency is different than the first frequency (paragraph 105, object in a space second frequency which is different from the first frequency). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have different frequencies for the first and second sensing device of Kim similar to Hoshino in order to detect different states of the object in the scene and to distinguish movement from motionless providing for more efficient detection of the object and improved power consumption of the device. 
Re claim 18: Kim as modified by Hoshino teaches the method, wherein the step of controlling the operating states of the first sensing device (Kim, Z pixels) and the second sensing device (Kim, RGB pixels) comprises: when the object (Kim, 160) leaves from the specific space or the object is motionless, allowing the second sensing device (Kim, RGB pixels) to enter a normal operating state and start to detect (Kim, paragraph 81 and 90, the RGB pixels sense light when object is motionless).
Re claim 19: Kim as modified by Hoshino teaches the method, wherein the step of controlling the operating states of the first sensing device (Kim, Z pixels) and the second sensing device (Kim, RGB pixels) comprises: when the object (Kim, 160) enters the specific space or the object moves, allowing the first sensing device (Kim, Z pixels) to enter a normal operating state and start to detect (Kim, paragraph 90).

Claims 2, 5, 11, 14, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 20130229491) as modified by Hoshino et al. (US 20020030668) as applied to claims 1, 4, 10, 13, 16 and 19 above, and further in view of Uebbing (US 20040212677).
Re claims 2, 11 and 17: Kim as modified by Hoshino teaches the electronic device, sensor array and controlling operating states comprise, wherein when the object (Kim, 160) leaves from the specific space or the object (Kim, 160) is motionless (Kim, paragraph 81), the control unit (Kim, 150/840) allows the first sensing device/units (Kim, Z pixels, paragraph 105) to enter a low power consumption operating state (Kim, paragraphs 81 and 87, the light source of the first sensing device, three-dimensional Z-pixel sensor is deactivated in low power mode), but does not specifically teach the first sensing device/units accordingly stops detecting. Uebbing teaches wherein when an object leaves from the specific space or the object is motionless, a control unit (Uebbing, 306) allows a first sensing device/units (Uebbing, 106/300) to enter a low power consumption operating state, and the first sensing device/units accordingly stops detecting (Uebbing, paragraph 28 and 33, the first sensing device is turned off providing no detection result when object leaves view of the first sensing device). It would have been obvious to one of ordinary skill in the art at the time the invention was made to control the first sensing device/units similar to Uebbing with the first sensing device/units of Kim as modified by Hoshino in order to reduce power consumption of the device by turning off the first sensing device/units when it is not being used providing for more efficient use of power in the system. 
Re claims 5, 14 and 20: Kim as modified by Hoshino teaches the electronic device, sensor array and controlling operating states, wherein when the object (Kim, 160) enters the specific space or the object moves (Kim, paragraph 90, when object moves Z pixels detect), the control unit (Kim, 150/840) allows the first sensing device/units (Kim, Z pixels, paragraph 105) to enter a normal operating state, and the first sensing device/units (Kim, Z pixels) accordingly starts to detect (Kim, paragraph 90), but does not specifically teach wherein before the control unit allows the first sensing device/units to enter the normal operating state, the first sensing device stops detecting. Uebbing wherein before the control unit (Uebbing, 306) allows a first sensing device/units (Uebbing, 106/300) to enter a normal operating state, the first sensing device/units stops detecting (Uebbing, paragraphs 28-33). It would have been obvious to one of ordinary skill in the art at the time the invention was made to control the first sensing device/units similar to Uebbing with the first sensing device/units of Kim as modified by Hoshino in order to reduce power consumption of the device by turning off the first sensing device/units or having the first sensing device/units start in an off state when it is not being used providing for more efficient use of power in the system.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878